id office uilc cca-491513-09 -------------- number release date from ---------------------- sent thu pm to -------------- cc -------------------------------------------------------------------------------------------- subject period of limitations and year carryback loss you asked whether a credit or refund is barred by the period of limitations in the following fact pattern the taxpayer timely filed form_1040 reflecting a net_operating_loss for the year ended --- ------------- on the same date the taxpayer filed a form_1045 for the year ended -------------to carryback the ------ loss to ------ under the new 5-year carryback rules the last payment on the -- ------ tax_year was made on ------------ the general_rule for limitations on credits or refunds consists of two parts the time period within which the claim must be filed and the limitations on the amount of the credit or refund these limitations are provided sec_6511 and b a taxpayer must first meet the requirements in sec_6511 which provides the time period within which the claim must be filed ie within years from the time the return was filed or years from the time the tax was paid whichever is later or if no claim is filed within years from the time the tax was paid if a taxpayer has filed the claim within the time period in a then the limitations on the amount provided in sec_6511 must be considered the limits on the amount depend on whether or not a claim was filed and if so whether the claim was filed within the 3-year period sec_6511 and d provide special rules exceptions for the application of the limitation periods in sec_6511 and b your case is controlled by the special rules in sec_6511 because it involves a net_operating_loss_carryback sec_6511 provides a special period of limitation for net_operating_loss or capital_loss carrybacks which replaces part one of the general_rule above sec_6511 provides that if a claim for credit or refund relates to an overpayment attributable to a net_operating_loss_carryback or a capital_loss_carryback in lieu of the 3-year period of limitation prescribed in subsection a the period shall be that period which end sec_3 years after the time prescribed by law for filing the return including extensions for the taxable_year of the net_operating_loss or net_capital_loss which results in such carryback or the period prescribed in subsection c in respect of such taxable_year whichever expires later the special rule for net_operating_loss carrybacks does not contain the or years from the time the tax was paid language that is in the general_rule in a thus a claim for credit or refund related to a loss carryback is timely if it is filed within years from due_date of the loss_year in the case of a claim for carryback of a net_operating_loss there is no requirement that the claim_for_refund must be filed within years from the time the tax was paid with respect to part two of the rules for limitations on credits or refund the flush language of sec_6511 provides that in the case of such a claim the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsection b or c whichever is applicable to the extent of the amount of the overpayment attributable to such carryback the amount of the credit or refund of a net_operating_loss up to the amount of the overpayment attributable to the carryback is not limited by the provisions in the sec_6511 or c thus a taxpayer can receive a credit or refund for up to the amount of the overpayment attributable to the carryback as a result in the case of a net_operating_loss arising on a form_1040 for the year ended ---------- ------------- a claim for credit or refund based on the carryback of that loss must be filed prior to ------------ assuming that the taxpayer has not secured an extension in the case of a net_operating_loss or capital_loss_carryback there is no requirement that the claim must be filed within years from the date the tax was paid further the taxpayer will be entitled to a credit or refund up to the amount of the carryback loss assuming sufficient taxable_income to offset the loss and that all other requirements for the carryback are met thus we believe that the in the above fact pattern the taxpayer's refund resulting from the net_operating_loss_carryback from ------ to -------is not barred by the period of limitations of sec_6511 or b we do not opine on whether the taxpayer meets any of the other requirements for the 5-year carryback of a net_operating_loss please call if you have any questions
